     Case: 1:18-op-45864-DAP Doc #: 12 Filed: 03/25/19 1 of 1. PageID #: 383



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

TOWN OF EASTHAM, MASSACHUSETTS,       )
                                      )
    Plaintiff,                        )
                                      )
v.                                    )                     Case No. 1:18-op-45864
                                      )
AMERISOURCEBERGEN DRUG CORP., et al., )                     Judge Dan Aaron Polster
                                      )
    Defendants.                       )

            KVK-TECH, INC.’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 3.13(b), Defendant

KVK-Tech, Inc. respectfully submits this Corporate Disclosure Statement.

       KVK-Tech, Inc. does not have any parent corporations; and no publicly-held corporation

owns 10% or more of the party’s stock.

Dated: March 25, 2019                        Respectfully submitted,

                                               /s/ Thomas E. Rice
                                             Thomas E. Rice              MO # 29946
                                             BAKER STERCHI COWDEN & RICE, L.L.C.
                                             2400 Pershing Road, Suite 500
                                             Kansas City, Missouri 64108
                                             Telephone:    (816) 471-2121
                                             Facsimile:    (816) 472-0288
                                             rice@bscr-law.com

                                             ATTORNEY FOR DEFENDANT
                                             KVK-TECH, INC.

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing was filed with the
Clerk of the Court using the CM/ECF system on this 25th day of March, 2019, which will send
notification of the same to all counsel of record.


                                              /s/ Thomas E. Rice
